DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-9, 11-18. The examined Claims are 1, 3-9, 11-18, with Claims 1, 3, 6-7, 9, 11, 14-15 being amended herein, and Claims 17-18 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claim 1 to (1) include the limitations of now-cancelled Claim 2, and to (2) newly require that “the elastic connecting member is made of rubber or foaming material.” In addition, Applicant newly presents independent Claim 17 which (1) is substantially similar to instantly amended Claim 1, and (2) requires that “the elastic connecting member is made of foaming material, and is directly connected to the surfaces of the two end plates of the adjacent two 
	Furthermore, Applicant presents arguments in favor of the amended Claims versus the prior art of record (Pages 7-10 of Remarks). In particular, Applicant argues that the prior art of record (namely the Li reference) neither teaches nor suggests an “elastic connecting member” which is made of “rubber or foaming material” (Pages 8-9 of Remarks), and further that said prior art of record neither teaches nor suggests an “elastic connecting member” which is made of “foaming material” and is “directly connected” to the surfaces of two end plates of two adjacently arranged battery modules (Page 10 of Remarks).

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards the surfaces of the two end plates of the adjacent two battery modules.” There is insufficient antecedent basis for “the surfaces” and “the two end plates” limitations in the claim. For purposes of examination, it will be assumed that each adjacently arranged battery module comprises an end plate having a surface, and the elastic connecting member is directly connected to said surface of said end plate of each adjacently arranged battery module. Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (WO 2018186582, using the English equivalent US 2013/0267682 for translation/citation purposes).

Regarding Claim 1, Seo teaches a battery pack (Abstract, [0001]). As illustrated in Figures 1-4, Seo teaches that the battery pack comprises a plurality of battery modules (100), wherein two or more of said battery modules are arranged side by side in a first direction (i.e. the x-direction as shown in Figure 3) ([0033]-[0034]). As illustrated in Figures 4-5, 7-8, Seo teaches that the battery pack comprises a plurality I-beam connecting structures (“connecting assemblies”), wherein each of said connecting structures is connected between two adjacently arranged battery modules ([0046], [0058], [0060]-[0061]). As illustrated in Figures 7-8, each connecting structure comprises a heatsink structure (600), 
It is noted that the I-beam frame is interpreted as a “rigid connecting member” insofar as (1) a solid material such as the I-beam frame necessarily exhibits at least some degree/value of rigidity, (2) the instant Claim does not materially limit the constitution of the claimed rigid connecting member, and (3) the instant Claim does not recite a degree/value of rigidity that the claimed rigid connecting member must exhibit.

Regarding Claim 3, Seo teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8, Seo teaches that the I-beam frame comprises a bottom portion (513) (“base”) and a recessed portion (514) (“adapter portion”) connected to each other, wherein two side ends of the bottom portion opposite to each other are respectively connected (e.g. thermally connected, wherein it is noted that the instant Claim does not require or otherwise limit the claimed connection to be, for example, a physical connection) to two end plates of the adjacently arranged battery modules, wherein the recessed portion is disposed on one side of the bottom portion in a 

Regarding Claim 7, Seo teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8, the I-beam frame is formed as a “rigid block” extending in the first direction, and the heat conduction medium is formed as a pad made of elastically deformable silicone rubber (“elastic pad”) ([0046], [0058], [0060]-0061]). As illustrated in Figures 4-5, 7-8, the connecting structure comprises two heat conduction mediums, wherein said two heat conduction mediums are disposed on two respective sides of the I-beam frame in the first direction.
It is noted that the I-beam frame is interpreted as a “rigid block” insofar as (1) a solid material such as the I-beam frame necessarily exhibits at least some degree/value of rigidity, (2) the instant Claim does not materially limit the constitution of the claimed rigid connecting member, (3) the instant Claim does not recite a degree/value of rigidity that the claimed rigid connecting member must exhibit, and (4) the instant Claim does not explicitly require, or otherwise imply, that a rigid block as claimed is a structure which is entirely solid and/or hollow in all areas.

Regarding Claim 9, Seo teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8 (and the annotated Figure 7 below), Seo teaches that the I-beam frame comprises a “side wall” which forms at least a portion of a recessed portion (514) (“receiving cavity”), wherein the heat conduction medium is disposed within the recessed portion (e.g. 

    PNG
    media_image1.png
    504
    317
    media_image1.png
    Greyscale


Regarding Claim 11, Seo teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 4-5, 7-8, Seo teaches that the I-beam frame comprises a bottom portion (513) (“base”) and a recessed portion (514) (“adapter portion”) connected to each other, wherein two side ends of the bottom portion opposite to each other are respectively connected (e.g. thermally connected, wherein it is noted that the instant Claim does not require or otherwise limit the claimed connection to be, for example, a physical connection) to two end plates of the adjacently arranged battery modules, wherein the recessed portion is disposed on one side of the bottom portion in a second direction (i.e. the y-direction as shown in Figure 3) which intersects with the first direction .


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michelitsch (US 2014/0141298).

Regarding Claim 17, Michelitsch teaches a battery (“battery pack”) (Abstract, [0002]). As illustrated in Figures 1-2, 5, Michelitsch teaches that the battery comprises a plurality of battery modules (2) wherein two or more of said battery modules are arranged side by side in a first direction (i.e. the y-direction as shown in Figure 1) ([0030]). As illustrated in Figures 2, 5-6, 10, Michelitsch teaches that the battery comprises a plurality of structurally stiff plate structures (“connecting assemblies”), wherein each of said plate structures is connected between two adjacently arranged battery modules ([0030]). As illustrated in Figures 6, 10, Michelitsch teaches that each plate structure comprises an elastic insulation layer (6a) which is made of foam, wherein the elastic insulation layer allows for the even and gentle distribution of pressure (“elastic connection member being able to elastically deform in the first direction” which is “made of foaming material”) ([0030]). As illustrated in Figures 6, 10, the two adjacently arranged battery modules are elastically connected by a given plate structure. As illustrated in Figures 6, 10, the elastic insulation layer is directly connected to surfaces of two “end plates” (i.e. the leftmost/rightmost surface of a given battery module, as illustrated in Figure 6, which interfaces with a given plate structure) of the two adjacently arranged battery modules.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 4 further requires that the base and the adapter portion are integrally formed, and further, that the rigid connecting member comprises a weight reduction hole extending through the base and the adapter portion in the second direction.
	With respect to Seo, the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”) of the I-beam frame (“rigid connecting member”) are integral with one another.
	However, the I-beam frame does not further comprise a weight reduction hole which extends through the bottom portion and the recessed portion specifically in the second direction, and it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 5 further requires that the base and the adapter portion are formed, respectively, with the instantly claimed kidney-shaped connecting hole and through hole, and further, 
With respect to Seo, the I-beam frame comprises the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”).
	However, neither the bottom portion nor the recessed portion are formed, respectively, with a kidney-shaped connecting hole as instantly claimed or a through hole as instantly claimed such that the bottom portion and recessed portion are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 6 further requires that two side ends of the base are provided with perforations extending through the base in the second direction, wherein each perforation is formed into a kidney-shaped hole as instantly claimed, and further, that the base is connected to the end plate by means of the perforations.
With respect to Seo, the I-beam frame comprises the bottom portion (513) (“base”).
However, the bottom portion is not formed with kidney-shaped perforations as instantly claimed which specifically extend therethrough in the second direction such that the bottom portion and the end plate are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, Claim 8 further requires that the rigid block comprises first and second rigid blocks continuously arranged in the first direction, wherein the first and second rigid blocks are structured in the instantly claimed wedge-shape manner, wherein the first and second rigid blocks comprise respective bonding and contact surfaces, wherein said contact surfaces are matched with each other such that the first and second rigid blocks are connected to each other.
While Seo teaches the I-beam frame (“rigid connecting member”) is formed as a “rigid block” extending in the first direction, I-beam frame is a single structure which is not structured in a wedge-shaped manner.
Accordingly, the I-beam frame of Seo simply is not structured in accordance with the instant Claim, and it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim. 

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 12 further requires that the base and the adapter portion are integrally formed, and further, that the rigid connecting member comprises a weight reduction hole extending through the base and the adapter portion in the second direction.
	With respect to Seo, the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”) of the I-beam frame (“rigid connecting member”) are integral with one another.


Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 13 further requires that the base and the adapter portion are formed, respectively, with the instantly claimed kidney-shaped connecting hole and through hole, and further, that the base and the adapter portion are connected to each other by means of said connecting hole and said through hole.
With respect to Seo, the I-beam frame comprises the bottom portion (513) (“base”) and the recessed portion (514) (“adapter portion”).
	However, neither the bottom portion nor the recessed portion are formed, respectively, with a kidney-shaped connecting hole as instantly claimed or a through hole as instantly claimed such that the bottom portion and recessed portion are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 14 further requires that two side ends of the base are provided with perforations extending through the base in the second direction, wherein each perforation is formed into a kidney-shaped hole as instantly claimed, and further, that the base is connected to the end plate by means of the perforations.
With respect to Seo, the I-beam frame comprises the bottom portion (513) (“base”).
However, the bottom portion is not formed with kidney-shaped perforations as instantly claimed which specifically extend therethrough in the second direction such that the bottom portion and the end plate are connected together in the instantly claimed manner. Furthermore, it would not have been obvious for one of ordinary skill in the art to construct the I-beam frame in accordance with the limitations of the instant Claim.

Claims 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, Claim 15 (wherein Claims 16 and 18 depend from Claim 15) further requires that the rigid connecting member is formed as a rigid block extending in the first direction and the elastic connecting member is formed as an elastic pad, wherein in the case that the connecting assembly comprises two or more elastic pads, said elastic pads are disposed on one side of the rigid block in the first direction. 
With respect to I-beam connecting structure (“connecting assembly”) comprises two heat conduction mediums (“elastic pad”), wherein said two heat conduction mediums are disposed on two respective sides of the I-beam frame (“rigid connecting member”) in the first direction.
Accordingly, because Seo’s heat conduction mediums are disposed on two respective sides of the I-beam frame in the first direction, the I-beam connecting structure of Seo simply is not structured in 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729